       Case 1:21-cr-00016-SPW Document 44 Filed 07/26/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MONTANA
                               BILLINGS DIVISION



UNITED STATES OF AMERICA,                  CR-21-I6-BLG-SPW


                  Plaintiff,
                                              ORDER
vs.



LONNIE BURDETTE PORTER,

                  Defendant.




       IT IS HEREBY ORDERED that the Clerk of Court may provide meals for
the jurors during their deliberations in the above entitled case.

      DATED 26th day of July, 2021.



                                     Honorable Susan P. Watters
                                     United States District Judge
